Citation Nr: 1523140	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to Department of Veterans Affairs (VA) compensation under 38 U.S.C.A. § 1151 for recurrent deep venous thrombosis (DVT), heart bypass surgery and lung condition due to surgery to remove a kidney stone at VA Medical Center (VAMC) in Ann Arbor.

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at VAMC in Ann Arbor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2007, the Veteran requested reopening of a claim of entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at Ann Arbor VAMC.  In an April 2008 rating decision, the RO denied reopening such claim; the Veteran was notified of this decision on April 15, 2008.  On April 14, 2009, the RO received a written statement from the Veteran's wife, signed by the Veteran, summarizing the history of medical care for kidney stone he received from May to July 1997 that he claims to have caused his disabilities of recurrent DVT, heart bypass surgery and lung condition due to negligence on part of VA.  The Board construes this statement as a timely notice of disagreement (NOD) to the April 2008 rating decision.  The claim has since been readjudicated in September 2009, followed by filing of another NOD in August 2010 and issuance of statement of the case (SOC) in December 2011.  The Veteran perfected his appeal in January 2012.

In March 2015, the Veteran testified at a videoconference hearing under the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at VAMC in Ann Arbor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in August 2004, the RO denied the Veteran's claim of entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at Ann Arbor VAMC.

2.  Evidence added to the record since the final August 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at VAMC in Ann Arbor.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at VAMC in Ann Arbor is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at VAMC in Ann Arbor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at VAMC in Ann Arbor.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The RO denied the Veteran's original claim of entitlement to VA compensation under 38 U.S.C.A. § 1151 for lung injury due to surgery to remove a kidney stone at VAMC in Ann Arbor in an April 1999 rating decision.  No appeal was initiated from that rating decision, and new and material evidence was not received within the appeal period.

He filed claims to reopen the issue in December 2002 and February 2004 but the RO continued the denial to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT in August 2004.  The Veteran was advised of this decision on August 31, 2004 and his appellate rights.  He initially filed a NOD in October 2004, within the one year period to appeal the August 2004 rating decision.  The RO issued an SOC in March 2005.  However, the Veteran did not perfect a timely appeal to the August 2004 rating decision by filing a substantive appeal, nor was new and material evidence received within the appeal period.  The time period in which to complete such an appeal is 60 days from the date of issuance of the SOC, or the remainder of the one-year period following issuance of a notice of an adverse determination.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Therefore, the August 2004 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The next communication on behalf of the Veteran was a congressional status inquiry in November 2005.  In June 2007, VA received the Veteran's request to reopen his claim for VA compensation under 38 U.S.C.A. § 1151 for lung condition, damage to his urethra and severe blood clots of the lower extremities due to surgery to remove kidney stone at Ann Arbor VAMC.

The basis of the prior final denial was the RO's findings that the evidence did not show an instance of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of the part of VA in the hospital care or in the medical and surgical treatment the Veteran received from the VA Medical Center in Ann Arbor, Michigan in the causation of his DVT, heart or lung problem.

Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 2004 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the August 2004 rating decision includes VA treatment records, dated from May 1997 to May 2003 reflecting the Veteran's treatments for right kidney stone status post removal, urosepsis, interlobar fissure, coronary artery disease status post aortocoronary bypass grafting surgery, and chronic thromboembolic disease; private treatment records from Huron Valley Hospital dated in July 1997 showing studies indicative of partially obstructing vein thrombus in the left lower extremity and atelectasis and bilateral pleural effusions; transcripts of the Veteran' February 2005 RO and March 2015 Board hearings; and written statements from the Veteran's wife summarizing the Veteran's history of medical care for kidney stone from May to July 1997 that she claims to have caused his disabilities of recurrent DVT, heart bypass surgery and lung condition due to negligence on part of VA.

In particular, an April 2009 statement from the Veteran's wife who is also a licensed practical nurse indicates that the Veteran received care at the Ann Arbor VAMC Center starting in May 1997 for an obstructing right kidney stone and during his stay, he endured numerous complications due to substandard care resulting in ureteral injury and severe kidney dysfunction; hydrothorax right lung with fissure, pulmonary hypertension and loss of lung function; DVT of the bilateral legs with impaired circulatory function requiring lifelong use of anticoagulation therapy, and severe heart disease status post coronary artery bypass graft (CABG).

Without addressing the merits of this evidence, the Board finds that the additional evidence is new, as it was not previously of record, and addresses whether the Veteran currently has additional disability due to negligent care received to remove kidney stone at the Ann Arbor VAMC, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at VAMC in Ann Arbor, since the August 2004 rating decision.  On this basis, such issue is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at VAMC in Ann Arbor is reopened.


REMAND

The Veteran contends that he suffers from additional disabilities of recurrent DVT, heart bypass surgery and lung condition due to surgery to remove a kidney stone at Ann Arbor VAMC.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

The medical evidence of record reflects the Veteran's current diagnoses of chronic thromboembolic disease, coronary artery disease status post CABG in July 2000, and moderate COPD.  The record also includes a December 2002 letter from the Veteran's then primary care physician, Dr. William E. Barrie, M.D., indicating the Veteran has a history of recurrent DVT and that he was hospitalized in June 1997 for a surgery to treat nephrolithiasis (kidney stone), which was complicated by a hemothorax.  Dr. Barrie opined that it is possible the blood clots (DVT) were a postoperative complication from his June 1997 admission.

Furthermore, the Veteran's wife who is also a licensed practical nurse contends that as a result of the substandard medical care at the Ann Arbor VAMC starting in May 1997 for an obstructing right kidney stone, the Veteran suffers from numerous complications to include ureteral injury and severe kidney dysfunction; hydrothorax right lung with fissure, pulmonary hypertension and loss of lung function; DVT of the bilateral legs with impaired circulatory function requiring lifelong use of anticoagulation therapy, and severe heart disease status post CABG.

Based on the foregoing, the Board finds that the Veteran has produced evidence sufficient to establish an "indication" that he suffers from such disabilities as a result of VA care.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013) (applying VA's duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) and McLendon to claims under 38 U.S.C.A. § 1151).  As such, VA is required to obtain a medical opinion in conjunction with his 38 U.S.C.A. § 1151 claim.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records for the Veteran from the VA Medical Center in Ann Arbor, Michigan, and all associated outpatient clinics, dated from March 2004 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Obtain a VA medical opinion to determine the etiology of the Veteran's currently diagnosed recurrent DVT, and heart and lung disabilities.  The claims file must be made available to and reviewed by the examiner.  After review of the claims file, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed DVT, or heart and/or lung disability was caused by surgery to remove right kidney stone performed at VMAC in Ann Arbor starting in May 1997.

If the examiner finds in the negative, the examiner must provide a complete rationale for the negative opinion.

If the examiner finds in the affirmative, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the DVT, heart and lung disabilities was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or (2) was an event not reasonably foreseeable in relation to receiving VA medical treatment.  In determining whether an event was not reasonably foreseeable, the examiner must discuss whether or not the DVT, heart or lung disability is considered to be an ordinary risk of surgery to remove a kidney stone.

A complete rationale for any opinion expressed must be given, to include, as appropriate, citation to specific evidence in the record.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement (SSOC) of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


